Citation Nr: 1201863	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-07 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected right shoulder disability, evaluated as 20 percent disabling, prior to March 6, 2009, and as 30 percent disabling thereafter. 

2.  Entitlement to an increased initial evaluation for service-connected left shoulder disability, evaluated as 20 percent disabling, prior to March 6, 2009, and as 50 percent disabling thereafter. 

3.  Entitlement to an effective date earlier than September 6, 2002 for loss of use of both feet and special monthly compensation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1969, and from January 1970 to May 1976. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals  (Board) from rating decisions of the VA Regional Office (RO) in Detroit, Michigan.  In January 2005, the RO granted a claim for special monthly compensation based on loss of use of both feet, and assigned an effective date of June 17, 2003.  In November 2005, the RO granted service connection for left and right shoulder disorders, each evaluated as 20 percent disabling, with an effective date for service connection of November 20, 2002.  The Veteran appealed the issues of entitlement to an earlier effective date than June 17, 2003, and entitlement to increased initial evaluations.  In December 2007, the Board remanded the claims for additional development.  In March 2010, the Appeals Management Center (AMC) granted the earlier effective date claim, to the extent that it assigned an effective date of September 6, 2002, and increased both of the Veteran's evaluations (discussed infra).  

In June 2007, the Veteran was afforded a personal hearing in before the undersigned Veterans Law Judge sitting at Detroit, Michigan.  The transcript is of record. 

In a statement (VA Form 21-4138) the Veteran raised the issue of entitlement to special monthly compensation based on the loss of use of his "right leg," which he asserted is warranted effective in 1998.  See also August 2011 informal hearing presentation.  This issue has not been adjudicated by the agency of original jurisdiction, and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from November 20, 2002 to March 5, 2009, the Veteran's service-connected right shoulder disability has been shown to be productive of complaints of pain, and some limitation of motion, but not ankylosis of the scapulohumeral articulation, limitation of motion midway between the side and shoulder level, or a malunion or recurrent dislocation of the humerus.  

2.  As of March 6, 2009, the Veteran's service-connected right shoulder disability has been shown to be productive of complaints of pain, and some limitation of motion, but not shoulder motion limited to 25 degrees from his side, a fibrous union of the right humerus, or ankylosis of right scapulohumeral articulation.  

3.  For the periods from November 20, 2002 to November 22, 2002, and January 1, 2004 to March 5, 2009, the Veteran's service-connected left shoulder disability has been shown to be productive of complaints of pain, and some limitation of motion, but not ankylosis of the scapulohumeral articulation, motion of the minor arm limited to 25 degrees from the side, or impairment of the humerus with fibrous union.  

4.  As of March 6, 2009, the Veteran's service-connected left shoulder disability has been shown to be productive of complaints of pain, and some limitation of motion, but not a loss of the humeral head (flail shoulder).  

5.  In May 2010, prior to the promulgation of a decision, the Board received written notification from the appellant that he wished to withdraw his claim for an effective date earlier than September 6, 2002 for loss of use of both feet and special monthly compensation.  

CONCLUSIONS OF LAW

1.  For the period from November 20, 2002 to March 5, 2009, the criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2011).  

2.  As of March 6, 2009, the criteria for an evaluation in excess of 30 percent for the Veteran's service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2011).  

3.  For the periods from November 20, 2002 to November 22, 2002, and January 1, 2004 to March 5, 2009, the criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2011).  

4.  As of March 6, 2009, the criteria for a rating in excess of 50 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5051, 5202 (2011).  

5.  Because the appellant has withdrawn his appeal on the issue of an effective date earlier than September 6, 2002 for loss of use of both feet and special monthly compensation, the Board does not have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Evaluations

The Veteran asserts that increased initial evaluations are warranted for his service-connected left and right shoulder disabilities.  

In November 2005, the RO granted service connection for left and right shoulder disabilities, evaluated as 20 percent disabling.  In each case, the effective date for service connection was November 20, 2002.  The Veteran appealed the issues of entitlement to increased initial evaluations.  In March 2010, the AMC increased the Veteran's evaluation for his left shoulder to 50 percent, and increased the evaluation for his right shoulder disability to 30 percent, with both increases effective March 6, 2009.  However, since these increases did not constitute a full grant of the benefits sought, the higher initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Disability evaluations are determined by comparing the veteran's symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated as for degenerative arthritis under Diagnostic Code (DC) 5003.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such cases, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

As for the history of both of the shoulder disabilities in issue, see 38 C.F.R. § 4.1  (2011), service connection was granted on a secondary basis in November 2005.  See 38 C.F.R. § 3.310 (2011).  Prior to that time, the Veteran underwent a number of surgeries, to include the following: in 1999, he underwent arthroscopic repair of the left glenohumeral ligament to the glenoid with two Surtac rivets and thermal capsular shrinkage, anterior capsule; the postoperative diagnosis was glenohumeral ligament capsulolabral avulsion with anterior-inferior glenohumeral instability, left shoulder.  In 2000, he underwent at arthroscopic debridement of the anterior labrum and supraspinatous open anterior acromioplasty, right shoulder, with postoperative diagnoses of impingement tendonitis, Grade 1 partial thickness articular surface rotator cuff tear, right supraspinatous, and degenerative labral tearing, right anterior superior labrum.  In August 2002, he underwent an arthroscopic debridement with chondroplasty and partial synovectomy, left shoulder; the postoperative diagnosis was glenohumeral arthritis, left should, and left Bankart lesion, anterior glenoid labrum.  

A.  Right Shoulder

The Board notes that the evidence indicates that the Veteran is right-handed.  See e.g., October 2000 VA examination report; March 2009 VA examination report.  

1.  November 20, 2002 to March 5, 2009

From November 20, 2002 to March 5, 2009, the RO has evaluated the Veteran's right shoulder disability as 20 percent disabling.  The RO has indicated that it evaluated the Veteran's right shoulder disability under Diagnostic Code (DC) 5200.  However, the Board must determine whether a higher initial evaluation is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following diagnostic codes are potentially relevant (all cited criteria are for the dominant shoulder/major upper extremity): 

Under 38 C.F.R. § 4.71a, DC 5200, a 30 percent evaluation is warranted where there is favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, can reach mouth and head.  

Under 38 C.F.R. § 4.71a, DC 5201, a 30 percent evaluation is warranted for limitation of motion midway between the side and shoulder level.  

Under 38 C.F.R. § 4.71a, DC 5202, a 30 percent evaluation is warranted for a malunion of the humerus with marked deformity, and recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements. 

The medical evidence dated during the time period in issue consists of VA and non-VA reports.  VA progress notes show that the Veteran had abduction of the right shoulder to no less than 65 degrees, and elevation (flexion) to no less than 75 degrees.  Private treatment reports from Dr. S.A.P., dated between 2004 and 2005, show that the Veteran had elevation (flexion) to no less than 155 degrees.  

A VA examination report, dated in May 2005, shows that the Veteran's right shoulder had abduction to 110 degrees, and flexion to 140 degrees.  

A VA examination report, dated in March 2009, shows that an examination was performed on March 9, 2009.  This report shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner was specifically requested to state whether, at any time since November 2002, the Veteran's right shoulder was limited midway between the side and shoulder level, or to 25 degrees from the side.  In response to both questions, the examiner stated "No."  

The Board finds that the criteria for a rating in excess of 20 percent under DC 5201 have not been met.  The aforementioned ranges of motion do not show that motion in his right shoulder is limited to midway between the side and shoulder level.  In summary, he has not shown that his flexion or abduction in the right arm more nearly approximates to 45 degrees (midway between side and shoulder) so as to warrant an initial evaluation in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for an initial evaluation in excess of 20 percent under DC 5201 have not been met. 

A higher evaluation is not warranted under any other diagnostic code.  Schafrath.  In this case, there is no evidence to show ankylosis of scapulohumeral articulation, or a malunion, or recurrent dislocation, of the humerus.  The criteria for an initial evaluation in excess of 20 percent under DCs 5200 and 5202 are therefore not met. 

Finally, the Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also VAGCOPPREC 9-98, 63 Fed. Reg. 56704  (1998).  An evaluation in excess of 20 percent is not warranted on the basis of additional functional loss due to pain and weakness.  A report from Meridian Family Practice (MFP), dated in March 2004, notes a FROM (full range of motion) with normal joints and muscles.  Private treatment reports from Dr. S.A.P., dated between 2004 and 2005, show that the Veteran had 4/5 right supraspinatous strength, and 5/5 external rotation strength (in October 2004), and that strength was 5/5 "throughout" (in December 2004).  VA progress notes show multiple treatments for right shoulder symptoms, with findings of 4/5 strength, and no atrophy, in April 2006, and findings of 5/5 strength in June 2003, and in May and December of 2004 (with normal muscle bulk and tone), "satisfactory" strength in June 2006, and "significant weakness" in November 2006.  A May 2004 VA peripheral nerves examination report notes that the right shoulder had 5/5 strength.  A July 2008 private magnetic resonance imaging (MRI) study contains an impression noting extensive postoperative changes with metallic susceptibility artifact at both the bony glenoid and acromion, supraspinatous tendon compatible with marked tendonosis and at least partial thickness tear, and a component of superimposed calcific tendinitis/bursitis.  On January 19, 2009, the Veteran underwent a right shoulder arthroscopy and subacromial decompression (mislabeled as the left shoulder in some reports).  The operative report contains a postoperative diagnosis of subacromial impingement, small rotator cuff tear, right shoulder.  VA progress notes dated between January and February of 2009 show postoperative therapy, with findings of an AROM (active range of motion) within normal limits, and strength of 4/5.  A January 2009 report notes, "Veteran is doing very well."  A report, dated February 4, 2009, notes that "he has done well," with an AROM within normal limits, with pain and improved strength, and well-healed arthroscopic portals.  A February 9, 2009 report notes an "almost" full range of motion, and an impression of stable course status post arthroscopic subacromial decompression and debridement of arthrofibrosis, and mostly intact rotator cuff tear repair.  The Board further notes that overall, the Veteran's ranges of motion in his right shoulder tended to show flexion equal to or greater than 140 degrees, and abduction equal to or greater than 80 degrees.  Finally, the March 2009 VA examination report shows that the examiner was specifically requested to state whether, at any time since November 2002, the Veteran's right shoulder was limited midway between the side and shoulder level, or to 25 degrees from the side.  In response to both questions, the examiner stated "No."  The examiner further stated that the Veteran did not require convalescence or more than 30 days following his arthroscopic surgery in January 2009, explaining that the Veteran was found to have a normal range of motion and strength, with no pain, on February 4, 2009, and that he had been dismissed from therapy on February 9, 2009.  His surgeon was noted to have stated, "He has done well," with almost a full range of motion, and that, "Therefore, within three weeks of his surgery the Veteran had recovered completely from his surgery, and was improved compared to his preoperative state."  

In summary, when the ranges of motion in the Veteran's right shoulder are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, or other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected right shoulder disability impairs him to such a degree that he has the equivalent of the criteria as required for an initial evaluation in excess of 20 percent for the right shoulder. 



2.  As of March 6, 2009

The Veteran's right shoulder disability has been evaluated as 30 percent disabling as of March 6, 2009.  

Under 38 C.F.R. § 4.71a, DC 5200, scapulohumeral articulation, ankylosis of, intermediate, between favorable and unfavorable (major), warrants a 40 percent rating. 

Under 38 C.F.R. § 4.71a, DC 5201, Arm, limitation of motion of: warrants a 40 percent rating when major shoulder motion is limited "To 25 degrees from side." 

Under 38 C.F.R. § 4.71a, DC 5202, a 50 percent rating is warranted for fibrous union of the major humerus. 

VA progress notes dated during the time period in issue show that the Veteran's right shoulder had abduction to no less than 70 degrees, and flexion to no less than 75 degrees.  

A VA examination report, dated in March 2009, shows that an examination was performed on March 9, 2009.  This report shows that the Veteran's right shoulder had abduction to 65 degrees, and flexion to 90 degrees.  The report indicates that there was no right shoulder ankylosis.  The examiner was specifically requested to state whether, at any time since November 2002, the Veteran's right shoulder was limited to 25 degrees from the side.  In response to this question, the examiner stated "No."  

The Board finds that the criteria for an evaluation in excess of 30 percent have not been met.  There is no evidence to show that the Veteran's right shoulder motion was limited to 25 degrees from his side, no evidence of a fibrous union of the right humerus, and no evidence of ankylosis of right scapulohumeral articulation.  Accordingly, an evaluation in excess of 30 percent is not warranted under DCs 5200, 5201, or 5202.  

With regard to DCs 5200 and 5201, the Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca; 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98.  Here, the March 2009 VA examination report shows that the Veteran complained of symptoms that included constant right shoulder pain, as well as weakness, stiffness, swelling, heat, and some instability and giving way, and a lack of endurance, with fatigability 75 percent of the time.  He further complained of flare-ups two to three times per day lasting one to two hours, and that his wife had to perform his ADL's (activities of daily living).  There is a notation of impairment of daily functional activities, and that he is "only able to do little things without his wife."  It was noted that he had been retired since 1986, and that no time had been missed from work.  On examination, there was no erythema, ecchymosis, or edema.  There was pain at 80 degrees of flexion, 55 degrees of abduction, "50 of 50" degrees of adduction, "90 of 90" degrees of internal rotation, "55 of 90" degrees of external rotation (with pain at 45 degrees), and no further limitation or pain with repeated efforts.  An X-ray report contains an impression noting interval development of calcific tendinitis of the rotator cuff, DJD (degenerative joint disease), and orthopedic hardware.  The diagnosis was stable course status post arthroscopic subacromial decompression and debridement of arthofibrosis, mostly intact rotator cuff rear repair, with calcific tendonitis of the rotator cuff.  VA progress notes, dated between August 2009 and January 2010, show continued treatment for right shoulder symptoms.  VA progress notes, dated in August and September of 2009, note 4+/5 arm strength.  In October 2009, the Veteran underwent an arthroscopic debridement for moderate to severe glenohumeral osteoarthritis and a bucket-handle labral tear.  He participated in outpatient physical therapy, and it was stated that he "seems to be doing reasonably well."  The impressions included stable course status post arthroscopic debridement, and stable core status post arthroscopy and debridement glenohumeral joint right shoulder with satisfactory outcomes form the arthroscopic debridement.  

The Board finds that a rating in excess of 30 percent is not warranted on the basis of additional functional loss due to pain and weakness.  While the Veteran's reports of pain and weakness have been considered, and his treatment with surgery and physical therapy, the March 2009 VA examination report shows that the Veteran has been found to have a stable course of treatment, with pain at 80 degrees of flexion, 55 degrees of abduction, and at 45 degrees of external rotation.  There was no further limitation or pain with repeated efforts.  Furthermore, there is no evidence of such symptoms as laxity or atrophy, or incoordination or other neurological impairment.  The Board therefore finds that the record does not show that the Veteran's functional loss due to his service-connected right (dominant) shoulder disability impairs him to such a degree that he has the equivalent of a fibrous union of the humerus, ankylosis of the scapulohumeral joint articulation, or a limitation of motion of his right arm to 25 degrees from his side, as required for a rating in excess of 30 percent under DCs 5200 and 5201.  Accordingly, the claim must be denied.  

B.  Left Shoulder

The RO has indicated that it evaluated the Veteran's left shoulder disability under Diagnostic Codes (DC's) 5010-5051.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is shoulder replacement, under DC 5051.     

Under DC 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or the minor upper extremity.  With chronic residuals consisting of severe, painful motion or weakness in the affected extremity a 50 percent disability rating is assigned for the minor arm.  This is the maximum schedular rating assignable after the one-year period following surgery.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5200 and 5203.  A 20 percent is the minimum assigned rating.  38 C.F.R. § 4.71a, DC 5051.  

The Board initially notes that a temporary total rating (i.e., 100 percent rating) is in effect from November 23, 2002 to December 31, 2003, based on hospitalization and convalescence for left shoulder surgery.  Id.  As the Veteran received the highest possible rating during this time period, the Board will not further discuss the evidence during this time period.  

1.  November 20, 2002 to November 22, 2002; January 1, 2004 to March 5, 2009

The RO has evaluated the Veteran's left (non-dominant) shoulder disability as 20 percent disabling between November 20, 2002 and November 22, 2002, and between January 1, 2004 and March 5, 2009.  All cited DC's listed below are for the minor upper extremity.

Under 38 C.F.R. § 4.71a, DC 5200, where there is favorable ankylosis of the scapulohumeral articulation, a 30 percent evaluation is warranted when such ankylosis is "Intermediate between favorable and unfavorable." 

Under 38 C.F.R. § 4.71a, DC 5201, for a non-dominant arm, a 30 percent evaluation may be assigned for limitation of motion to 25 degrees from the side.  

Under 38 C.F.R. § 4.71a, DC 5202, a 40 percent rating is warranted for Humerus, other impairment of: Fibrous union of.  

The medical evidence dated during the time period in issue consists of VA and non-VA reports.  VA progress notes show that the Veteran had abduction of the left shoulder to no less than 40 degrees, and elevation (flexion) to no less than 45 degrees.  Private treatment reports from Dr. S.A.P., dated between 2004 and 2005, show that the Veteran had elevation (flexion) to no less than 95 degrees.  

A VA examination report, dated in May 2005, shows that the Veteran's left shoulder had abduction to 45 degrees, and flexion to 45 degrees.   

A VA examination report, dated in March 2009, shows that an examination was performed on March 9, 2009.  This report shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner was specifically requested to state whether, at any time since his left shoulder joint replacement (in November 2002), the Veteran's left shoulder was productive of ankylosis between 25 and 60 degrees from the side.  In response to this question, the examiner stated, "Nowhere did I find ... a period of time when his range of motion was restricted to ankylosis of the left shoulder between 25 and 60 degrees from the side."  

The Board finds that the criteria for an evaluation in excess of 20 percent have not been met.  There is no evidence to show that the Veteran's left shoulder motion was limited to 25 degrees from his side, no evidence of a fibrous union of the left humerus, and no evidence of ankylosis of left scapulohumeral articulation.  Accordingly, an evaluation in excess of 20 percent is not warranted under DCs 5200, 5201, or 5202.  

The Board has also considered the functional impairment which can be attributed to pain and weakness. 38 C.F.R. §§ 4.40, 4.45; DeLuca; VAGCOPPREC 9-98.  In this case, a rating in excess of 20 percent is not warranted on the basis of additional functional loss due to pain and weakness.  Private treatment reports from Dr. S.A.P., dated between 2004 and 2005, show that the Veteran had 4/5 supraspinatous strength, and 5/5 external rotation strength (in October 2004), 3/5 supraspinatous strength, and 5/5 infraspinatous strength (in December 2004), and 4/5 strength, and 4/5 supraspinatous strength and 5/5 external rotation strength (two reports, in January 2005).  The VA progress notes show that the left shoulder was found to have 4/5 strength (in April 2006 and January 2009), and 5/5 strength (in May 2004 and November 2007).  A March 21, 2005 operative report shows that the Veteran underwent an open release of dense adhesions, repair of subscapularis and supraspinatous tendon tears, and open anterior acromioplasty with bursectomy.   The postoperative diagnosis was left subscapularis tear, and partial thickness left supraspinatous tear with impingement.  An April 8, 2005 report notes that he was "much improved."  A May 2005 VA examination report notes 3/5 strength, and a diagnosis of bilateral rotator cuff tears resulting in surgery with left shoulder joint replacement.  A February 29, 2008 operative report shows that he underwent a diagnostic arthroscopy and debridement of the left shoulder; the postoperative diagnosis was large rotator cuff tear, supraspinatous, infraspinatous, and biceps tendon, left shoulder.  The March 2009 VA examination report shows that the examiner stated that the Veteran's C-file had been reviewed, and that the Veteran did "extraordinarily well" after his November 2002 surgery.  He concluded, "I found no indication at any time following his left shoulder replacement, [that] the Veteran suffered from severe painful motion or weakness in his left shoulder, except as appropriate for the immediate postoperative course following additional surgery."  

While the Veteran's reports of pain and weakness have been considered, when the ranges of motion in his left shoulder are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, or other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected left shoulder disability impairs him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 20 percent for the left shoulder.  

2.  As of March 6, 2009

As of March 6, 2009, the RO has evaluated the Veteran's left shoulder disability as 50 percent disabling.  

Under DC 5051, the 50 percent rating is the maximum rating provided for after one year following minor shoulder replacement.  

Under DC 5202, a 70 percent rating is warranted for: Humerus, other impairment of: Loss of head of (flail shoulder).   However, in this case, there is no evidence to show that the Veteran's left shoulder meets these criteria.  Accordingly, a 70 percent evaluation is not warranted under DC 5202.  Therefore, there is no basis for the assignment of an evaluation in excess of 50 percent as of March 6, 2009, and the claim must be denied.  

C.  Conclusion

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

In the instant case, the Veteran underwent surgery (replacement) of his left shoulder in November 2002, with two subsequent shoulder surgeries; he has also undergone right shoulder surgeries within the time period in issue.  It appears that he has been receiving disability benefits from the Social Security Administration effective 1986.  A total disability rating based on individual unemployability is in effect from February 1994 to September 6, 2002; he has received a 100 percent combined rating since September 6, 2002.  In addition, the schedular criteria and analyses applicable to the Veteran's claims encompass the full manifestations of the Veteran's shoulder disabilities, including pain, limitation of motion, joint pathology, and functional loss.  The Board finds that the Veteran's levels of disabilities and symptomatology, as explained above, are reasonably described by the rating criteria and that the Veteran's disability levels and symptomatology are both addressed and properly evaluated under the schedular criteria.  Hence, no further analysis is indicated.  Referral for extraschedular consideration is therefore not warranted. 

In deciding the Veteran's initial evaluation claims, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's shoulder disability evaluations should be increased for any separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to compensation higher than assigned by the stages already in effect during the appeal period.  


II.  Earlier Effective Date

In January 2005, the RO granted special monthly compensation, with an effective date of June 17, 2003, based on loss of use of both feet.  The Veteran appealed the issue of entitlement to an earlier effective date, and in March 2010, the Appeals Management Center (AMC) granted the earlier effective date claim, to the extent that it assigned an effective date of September 6, 2002.  

In a statement (VA Form 21-4138), received in May 2010, the Veteran stated, "Issue #1: A 100% evaluation for radiculopathy, with loss of use of both feet from 9/06/02.  The veteran agrees with this effective date."  In an August 2011 informal hearing presentation, the Veteran's representative stated that with regard to issue #3 (i.e., entitlement to an effective date earlier than September 6, 2002 for loss of use of both feet and special monthly compensation) (see March 2010 supplemental statement of the case), "[I]t appears that the veteran is satisfied with the earlier date established by the AMC.  Therefore we do not have any additional comments."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of entitlement to an effective date earlier than September 6, 2002 for loss of use of both feet and special monthly compensation, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202 , 20.204(b), (c). 


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

With regard to the claims for increased initial evaluations, the Veteran was afforded VCAA notice in May 2005 in association with his claims for service connection for his bilateral shoulders.  Both of these claims were granted in November 2005.  The Court has held that in such cases section 5103(a) notice is not required, because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In December 2007, the Board remanded the claims.  The Board directed that the Veteran be provided with VCAA notice, that VA outpatient records dating from November 9, 2006 should be retrieved and associated with the claims folder, and that the case should be referred to a board-certified neurologist to determine an issue relevant to the claim for an earlier effective date for loss of use of both feet and special monthly compensation.  In January 2008, the Veteran was afforded a VCAA notice (in fact, no additional notice was required as to the initial increased evaluation claims, Dingess).  VA records, dated between 2006 and 2010, have been obtained.  With regard to the claim for an earlier effective date, as previously noted, this claim was granted in March 2010, to the extent that the AMC assigned an effective date of September 6, 2002; it has been withdrawn, and is dismissed.  Given the foregoing, the Board finds that there has been substantial compliance with its December 2007 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  

Based on the foregoing, the Board finds that the mandates of the VCAA have been met, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

An increased initial evaluation for service-connected right shoulder disability, evaluated as 20 percent disabling prior to March 6, 2009, and as 30 percent disabling thereafter, is denied. 

An increased initial evaluation for service-connected left shoulder disability, evaluated as 20 percent disabling prior to March 6, 2009, and as 50 percent disabling thereafter, is denied. 

The appeal as to the claim for an effective date earlier than September 6, 2002 for loss of use of both feet and special monthly compensation is dismissed. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


